Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Withdrawn Objections and Rejections
	The objections to the disclosure have been obviated by the amendments to the specification filed on 11/22/2021.
	The objection to claim 10 has been withdrawn in view of applicant’s amendment to claim 1 filed on 11/22/2021 providing antecedence for the term “WTR”.
	The rejection under 35 U.S.C. 112(b) has been reconsidered and withdrawn in view of applicant’s amendment to claim 1, cancelation of claim 2, and applicant’s remarks on page 8 of the reply filed on 11/22/2021.
	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Riehm et al has been withdrawn in view of the amendment to claim 1 and applicant’s remarks on pages 8-9 of the reply filed on 11/22/2021.

	Rejoinder
Claims 1, 4-6, and 14 are allowable. Claims 7-11 and 24-27, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election requirement, as set forth in the Office action mailed on 9/21/2020, is hereby withdrawn and claims 7-11 and 24-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter J. Davis on 12/ /2021.
On line 12 of claim 1, “absorbent” has been changed to –adsorbent--.
On line 13 of claim 1, “absorbent” has been changed to –adsorbent--.
On line 1 of claim 28, “absorbent” has been changed to –adsorbent--.

The following is an examiner’s statement of reasons for allowance: Riehm et al is considered the closest prior art, however, the reference fails to teach or fairly suggest the limitation of the at least one adsorbing material being selected from the group consisting of water treatment residual, zeolite, activated carbon, aluminum-containing adsorbent compounds, iron-containing adsorbent compounds, and combinations thereof as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773